November 26, 1908. The opinion of the Court was delivered by
It seems that H.L. Slawson, a citizen of Orangeburg county, was engaged in merchandising in the year 1906, and on the 18th of October of that year sought a policy of insurance upon his stock of goods, such stock consisting of dry goods, groceries, grain, etc.; he applied for such insurance to T.A. Ameker, in the town of St. Matthew's, S.C. Mr. Ameker was the agent of the defendant, the Equitable Fire Insurance Company; the amount desired was $1,200.
The subject was discussed between the two; amongst other things the fact that said Slawson did not own an iron safe; here the parties differ, Slawson contending that he was informed that such fact would not prevent the issuing of the policy to him; the defendant claiming that Ameker made no such concession. The result was a policy for $1,200 was issued to the plaintiff by the defendant; such policy was retained by Ameker, and on the same occasion a chattel mortgage was issued by the plaintiff to the Banks 
Wimberly Company. Subsequently, on the 7th day of January, 1907, the insured property was totally destroyed by fire, which fire also destroyed the books of the plaintiff, such as the usual books, invoice book, and cash and credit sales book; notice was given of this fire, and when Mr. Pinckney came to see the plaintiff he was carried to St. Matthew's to see Mr. Ameker, and the insurance policy was obtained from him (it should be stated right here that Mr. Ameker was a member of the firm of Banks  Wimberly Company). The policy was delivered by Mr. Ameker on that occasion, and was delivered to Mr. Pinckney, but the question was asked by Mr. Pinckney as to where were the books of the plaintiff, as merchant; he was informed that *Page 60 
they had been totally destroyed by the fire, which burned the store and its contents, and that there was no iron safe in the building; the result was a denial of the right of the plaintiff to recover.
On the 6th day of April, 1907, this action was brought by H.L. Slawson, as plaintiff, against the Equitable Fire Insurance Company and Banks  Wimberly.
The complaint set up these allegations of fact, and the answer of the defendant admitted that it had issued the policy, and that Banks  Wimberly held a chattel mortgage for $271.83, but denied its liability to pay the plaintiff anything for the insurance which had been issued to the plaintiff.
The cause came on to be heard before Judge Klugh and a jury at the October term, 1907, of the Court of Common Pleas. After full hearing of testimony, and the charge of his Honor, the jury rendered a verdict in favor of the plaintiff for $1,200.
After judgment this appeal was taken upon twenty-one grounds, which we will now examine; the exceptions will be reported.
These exceptions will not be considered in their order, but will be grouped, as has been done by the appellant's attorneys in their argument.
Exceptions 1, 6, 14 and 22: There is no doubt but that the general rule is there cannot be an admission of evidence to change or modify by parol evidence any contract in writing; but still it is well admitted that such testimony often becomes necessary in cases when contracts are completed by the official act of an agent. Now, in the case at bar the policy of insurance was issued by the official signatures of the officers in charge of the same, but it was not to become operative until countersigned by the agent of the insurance company, Mr. T.A. Ameker: and the testimony was that before the signature of Mr. T.A. Ameker, as the agent, was made, the agreement was made *Page 61 
that, although the language in the policy required that an iron safe should be kept by the plaintiff, H.L. Slawson, and the rule relating to the invoices and other papers should be of force, yet both parties, through said agent, agreed that no such requirement should be held operative, and that contemporaneous with such agreement the thirty-nine ($39) dollars in cash was actually paid as the premium required of H.L. Slawson; such being the case, it would have operated as a fraud upon Slawson if the defendant insurance company had obtained and retained the premium so paid by Slawson; thus the defendant insurance company, through its own agent, not only received the premium for the policy, but assured the plaintiff here that his property would be made secure to the extent of twelve hundred ($1,200) dollars, which also directly assured the agent, through Banks  Wimberly, of protection from loss by fire in the property insured to the extent of $271.
This is no new doctrine, as will be seen by reference toGandy v. Insurance Co., 52 S.C. 229, 29 S.E., 905; Pearlstine
v. Insurance Co., 74 S.C. 250, 54 S.E., 558; Doyle v.Hill, 75 S.C. 263, 55 S.E., 446; Fludd v. Insurance Co.,75 S.C. 320, 55 S.E., 762; Hartford Fire Ins. Co. v. Wilson,187 U.S. 467; Mutual L. Ins. Co. v. Logan, 87 Fed., 637, and many other cases might be cited. To hold otherwise would seem to foster the commission of palpable wrong. These exceptions we, therefore, overrule.
Exceptions 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 and 13: The property having been destroyed by fire, and the papers, including the inventory, stock book and cash and credit book, having been also destroyed, it was necessary to resort to secondary evidence to show plaintiff's losses; very fortunately he was just engaged a day or so before the fire in making inventories of the personal property, amounting in the aggregate to $1,738, which was fully established by the testimony, and that there was also several hundred dollars worth of groceries and grain that was not *Page 62 
included in the invoice list; to require the production of books and papers showing in what these losses consisted before the plaintiff could recover for his losses, would be requiring an unheard of proposition after a fire has destroyed the same. While it is true that insurance companies guard against improper losses by the means just suggested, yet that is not the primary object of the defendant's engagement; the plaintiff sought protection against fire, and by the means now suggested by the defendant the plaintiff was virtually required to insure them; the agent of the insurance company knew exactly what policy was pursued by the plaintiff when his personal property was insured, and there was, therefore, no imposition practiced by the plaintiff upon the defendant insurance company.
All in all, it seems that the plaintiff was entitled to his judgment against the insurance company, for witness after witness testified that there was over $2,000 worth of property there when the fire destroyed the building. Let these exceptions be overruled.
Exceptions 15, 16, 17, 18, 19, 20, and 21: We cannot see that the Judge committed any error when he admitted testimony as is here pointed out. He rightly left it to the jury to say whether there was an agreement as to the iron safe clause; they have spoken in their verdict, and it is binding upon us.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MR. JUSTICE GARY concurs in the result.
MR. JUSTICE JONES. This action is upon a fire insurance policy for $1,200, issued by defendant to plaintiff, October 18, 1906, upon a stock of merchandise which was destroyed by fire on January 7, 1907. The main defense was forfeiture of the policy by non-compliance with the iron safe clause. The plaintiff not only failed to keep the books and *Page 63 
inventories in an iron safe, but kept them in the store-room, exposed to the fire which destroyed them with the stock. The action resulted in a verdict and judgment for plaintiff for the amount claimed, and defendant appeals upon exceptions to rulings as to the admissibility of testimony and instructions to the jury.
We will notice the points made by which the appeal should be controlled. To avoid the iron safe clause the plaintiff sought to show: (1) That he did not know that such clause was in the policy. (2) That such clause was waived by defendant.
The evidence on part of plaintiff was to the effect that the policy was never actually delivered to him or seen by him until after the fire; that Mr. Thomas Ameker was agent of the defendant company, wrote the policy in question, and he was also connected with the defendant, the Banks 
Wimberly Company; that the policy, by instructions of plaintiff and with defendant's consent, was made payable to the Banks  Wimberly Company, "as their interest may appear," because of the fact that they held a mortgage on the stock of merchandise; that plaintiff, about 28th October, 1906, asked Mr. Ameker for the policy, and he said he was busy then and could not find it; that plaintiff made no further attempt to see the policy, leaving it in the hands of Ameker until after the fire.
The complaint alleged issuance of the policy by defendant to plaintiff October 18, 1906, whereby defendant agreed to insure plaintiff's property "in accordance with the stipulations, schedules, forms, terms and conditions of the said insurance policy," which allegation was admitted by the answer. Furthermore, plaintiff introduced in evidence the policy, and it contained the iron safe clause in question. There was no allegation of fraud, misrepresentation or mistake in the statement of the terms of the policy. Under these circumstances plaintiff is conclusively presumed to know that the iron safe clause was a part *Page 64 
of the policy upon which he sought recovery. It was, therefore, error to submit to the jury to determine whether such clause was a part of the policy in the absence of evidence tending to show waiver thereof by defendant at the inception of the policy.
The Circuit Court refused to instruct the jury that they could not consider the question of waiver of the requirements of these clauses of the policy because there was no evidence of such waiver, and we think this was error.
The only evidence relied on to show waiver is this: "Q. At the time that this insurance was taken out was there anything said about the iron safe? A. Yes, sir; Mr. Ameker asked me if I had one, and I told him I did not have one, and he said that would be all right."
If an insurance agent at the inception of the contract has knowledge of a fact constituting forfeiture, that knowledge is imputed to the company, and the issuance of the policy as a valid policy estops the company from asserting the forfeiture. Gandy v. Ins. Co., 52 S.C. 228. But the mere fact that the defendant knew plaintiff had no iron safe at the issuance of the policy is entirely consistent with the iron safe clause. This clause does not make the policy forfeitable if the insured has no iron safe, for it distinctly provides that in case of failure to keep the books and inventories securely locked in a fire-proof safe at night, "the assured shall keep such books and inventories in some place not exposed to a fire which would destroy the aforesaid building." The insurance company, knowing that the insured had no safe at the time of the insurance, may, nevertheless, in perfect good faith, rely upon the stipulation, at least to the extent that if the insured did not thereafter procure an iron safe he would protect the books and inventories as otherwise stipulated in the policy. There is no inconsistency whatever between delivery of the policy, as a valid policy, with the iron safe clause in it, and knowledge of the fact *Page 65 
that the insured then possessed no iron safe, for such fact constituted no ground of forfeiture.
The cases of Gandy v. Ins. Co., 52 S.C. 228,29 S.E., 655; Pearlstine v. Ins. Co., 74 S.C. 250, 54 S.E., 372;Doyle v. Hill, 75 S.C. 263, 55 S.E., 446; Fludd v. Ass.Soc., 75 S.C. 320, 55 S.E., 762; Reardon v. State Mut.Life Ins. Co., 79 S.C. 526, and kindred cases, rest upon the view that if upon the delivery of the policy the insurance company knew of an existing fact constituting ground of forfeiture, the insurance company is estopped to set up such fact against the policy, or is deemed to have waived forfeiture based upon such known fact. Two recent cases,Hankerson v. Piedmont Ins. Co., 80 S.C. 392, and Plunkett
v. Piedmont Ins. Co., 80 S.C. 407, are referred to inMcCarty v. Piedmont Ins. Co., 81 S.C. 159, as being cases in which the knowledge of the agent, which constituted the basis of waiver or estoppel, was as to existing facts inconsistent with the delivery of the policy as a valid contract and as falling within the rule in Gandy's case.
The judgment of the Circuit Court should be reversed.
MR. JUSTICE WOODS concurs.
November 26, 1908.